Title: To George Washington from John Neilson, 6 December 1783
From: Neilson, John
To: Washington, George


                        
                            Sir
                            New Brunswick 6 December 1783
                        
                        Amidst the General Acclamations of Joy on the Glorious termination  of the  War, the Citizens of New Brunswick
                            beg Leave to Approach Your Excellency with their tribute of thanks for your eminent Services, for your heroic,
                            perseverance and Judicious Conduct displayed in every Stage of the hazardous Conflict.
                        It is not our design to enter into a detail of the Virtues which constitute Your Excellency’s Character; It
                            is viewed with Admiration by the present, and must be held in Grateful, remembrance by future Ages, to say more would be to
                            detract.
                        While we Anticipate the happiness that will Arise from the Labours of your Excellency in the Establishment of
                            a great and Important Empire, Our Hearts expand with Gratitude. and are filled with every Sentiment of Esteem and
                            Affection for Your Person.
                        We take leave Sir on this Occasion to express our Obligations to those worthy and deserving Men Who under
                            your direction have toiled in the Arduous task.
                        We Confidently hope that this liberated Country will Make it the first Object of their Attention to render
                            them full and Complete Compensation; And to affect this, so far as our Influence and Example can Operate, We pledge
                            ourselves in the most solemn manner.
                        At first view it hurts us to reflect that probably this is the last time, we shall have the Honor of your
                            Excellency’s presence; But when we Consider that leaving us in the full possession of liberty and Independence, Your
                            Excellency is returning to your Native State, to enjoy the felicity of Domestick Life, which you have so long and so
                            Generously sacrificed, We congratulate you on the happy Event.
                        Accept Sir of our Sincere Wishes for your Welfare, and be Assured that it is the Earnest Prayer of the
                            Citizens of New Brunswick that You may have an Agreeable Journey, that you May long possess the Blessings of Health and
                            enjoy uninterrupted the Fruits of Your Virtuous Labours, that when you shall have finished your days, you may depart with
                            that composure of mind which distinguishes the truly Good Man, and enter into Pleasures ineffable and lasting as Eternity
                            itself. By order of the Meeting
                        
                            Moses Scotts
                            John Neilson
                            Az Dunham
                            Abrm Schuyler
                            Jno. Taylor
                            John Schaurman
                            Wm Paterson
                        
                    